      Case 19-21088                Doc 57           Filed 02/26/21 Entered 02/26/21 23:16:45                          Desc Imaged
                                                   Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Collette Anderson                                                 Social Security number or ITIN        xxx−xx−0942
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois                 Date case filed in chapter 13               7/29/19

Case number:          19−21088                                                          Date case converted to chapter 7           2/23/21


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Collette Anderson

2.      All other names used in the aka Collette Anderson−Tillman
        last 8 years

3.     Address                               18400 Torrence
                                             Apt 5
                                             Lansing, IL 60438

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Frances Gecker                                         Contact phone 312−276−1400
                                             1327 W. Washington Boulevard                           Email: fgecker@fgllp.com
       Name and address                      Suite 5G−H
                                             Chicago, IL 60607
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-21088                    Doc 57       Filed 02/26/21 Entered 02/26/21 23:16:45                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Collette Anderson                                                                                                     Case number 19−21088


6. Bankruptcy clerk's office                    Eastern Division                                          Hours open:
                                                219 S Dearborn                                            8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                 Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                          holidays.
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                          Contact phone 1−866−222−8029

                                                                                                          Date: 2/24/21

7. Meeting of creditors                          March 19, 2021 at 03:00 PM                               Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned                Appear by Telephone., visit:
    questioned under oath. In a joint case,      to a later date. If so, the date will be on the          www.justice.gov/ust−regions−r11/,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       court docket.                                            region−11−northern−district−illinois
                                                 Debtors must bring a picture ID and proof
                                                 of their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                Filing deadline: 5/18/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                        Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as      conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                 that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                 receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 19-21088                Doc 57          Filed 02/26/21 Entered 02/26/21 23:16:45                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 19-21088-TAB
Collette Anderson                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                   User: evelyng                                                              Page 1 of 3
Date Rcvd: Feb 24, 2021                                                Form ID: 309A                                                            Total Noticed: 41
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 26, 2021:
Recip ID                   Recipient Name and Address
db                         Collette Anderson, 18400 Torrence, Apt 5, Lansing, IL 60438
28052095                   American Medical Response, PO Box 15339, Portland, OR 97293-5339
28052096               +   American Profit Recove, 34505 W 12 Mile Rd Ste 3, Farmington Hills, MI 48331-3258
28052100               +   CEP America, 2100 Powell, Emeryville, CA 94608-1826
28176600               +   City of Calumet City, Municipal Collections of America Inc, 3348 Ridge Road, Lansing, IL 60438-3291
28052101                   City of Chicago Dept. of Revenue, Camera Enforcement Violation, PO Box 88292, Chicago, IL 60680-1292
28052102               +   City of Chicago Parking, Department of Finance, P. O. Box 6330, Chicago, IL 60680-6330
28056897                   D&D Management, Munster, IN 46321
28052107               +   Gerber Collision Glass, 16100 Suntone Dr, South Holland, IL 60473-1241
28052108                   Illinois Department of Human Servic, Cash Management Unit, PO Box 19407, Springfield, IL 62794-9407
28258822               +   Illinois Department of Human Services, IL Attorney General, 100 W. Randolph St., 13th Fl., Chicago, IL 60601-3222
28052110               +   Municipal Collection Services, PO Box 666, Lansing, IL 60438-0666
28052112               +   Secretary of State, Attn: Bankruptcy Department, PO Box 7848, Madison, WI 53707-7848
28052113                   Secretary of State License Renewal, 3701 Winchester Road, Springfield, IL 62707-9700
28052114               +   Stanislaus Credit Control, 914 14th St., POB 480, Modesto, CA 95354-1011
28052117                   The Illinois Tollway, 2700 West Ogden Avenue, Downers Grove, IL 60515-1703
28052109               +   The Illinois Tollway, PO Box 5544, Chicago, IL 60680-5491
28052118                   Toyota Motor Credit, 111 W 22nd St, Oakbrook, IL 60521
28178052               +   Toyota Motor Credit Corporation, PO Box 9013, Addison, Texas 75001-9013
28052119               +   Us Auto Fin, 824 N. Market Street, Wilmington, DE 19801-3024
28052120                   Village of Hazel Crest Photo Enforc, Dept. 0125, PO Box 5905, Carol Stream, IL 60197-5905
28176608               +   Village of Lansing, Municipal Collections of America Inc, 3348 Ridge Road, Lansing, IL 60438-3291
28052121               +   Village of Matteson, Police Department, 20500 S Cicero Ave, Matteson, IL 60443-1646

TOTAL: 23

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: davidsiegelbk@gmail.com
                                                                                        Feb 25 2021 00:22:00      David M Siegel, David M. Siegel & Associates,
                                                                                                                  790 Chaddick Drive, Wheeling, IL 60090
tr                         Email/Text: frances.gecker@txitrustee.com
                                                                                        Feb 25 2021 00:23:00      Frances Gecker, 1327 W. Washington Boulevard,
                                                                                                                  Suite 5G-H, Chicago, IL 60607
28052097               + EDI: PHINHARRIS
                                                                                        Feb 25 2021 02:58:00      Arnold Scott Harris, P.C., 111 W. Jackson Blvd.
                                                                                                                  Ste. 600, Chicago, IL 60604-3517
28052099                   EDI: WFNNB.COM
                                                                                        Feb 25 2021 02:58:00      CB/Roomplace, PO Box 182789, Columbus, OH
                                                                                                                  43218-2789
28140622               + EDI: PHINHARRIS
                                                                                        Feb 25 2021 02:58:00      City of Chicago Department of Finance, c/o
                                                                                                                  Arnold Scott Harris, 111 W. Jackson Ste. 600,
                                                                                                                  Chicago, IL 60604-3517
28617160               + EDI: LCIFULLSRV
                                                                                        Feb 25 2021 02:58:00      Comcast, Bankruptcy Department, PO Box 1931,
                                                                                                                  Burlingame, CA 94011-1931
           Case 19-21088              Doc 57         Filed 02/26/21 Entered 02/26/21 23:16:45                                Desc Imaged
                                                    Certificate of Notice Page 4 of 5
District/off: 0752-1                                               User: evelyng                                                          Page 2 of 3
Date Rcvd: Feb 24, 2021                                            Form ID: 309A                                                        Total Noticed: 41
28052103                 EDI: WFNNB.COM
                                                                                   Feb 25 2021 02:58:00     Comenity Bank, Bankruptcy Department, PO Box
                                                                                                            182125, Columbus, OH 43218-2125
28052104              + Email/Text: electronicbkydocs@nelnet.net
                                                                                   Feb 25 2021 00:24:00     Dept Of Ed/582/nelnet, Po Box 82561, Lincoln,
                                                                                                            NE 68501-2561
28052106                 EDI: BLUESTEM
                                                                                   Feb 25 2021 02:58:00     FINGERHUT/WEBBANK, 6250 Ridgewood Rd.,
                                                                                                            Saint Cloud, MN 56303-0820
28052105                 EDI: BLUESTEM
                                                                                   Feb 25 2021 02:58:00     Fingerhut, PO Box 1250, Saint Cloud, MN
                                                                                                            56395-1250
28246162                 Email/Text: Bankruptcy.Notices@pnc.com
                                                                                   Feb 25 2021 00:23:00     PNC Bank, N.A., PO Box 94982, Cleveland, OH
                                                                                                            44101
28256491                 EDI: PRA.COM
                                                                                   Feb 25 2021 02:58:00     Portfolio Recovery Associates, LLC, c/o
                                                                                                            Synchrony Bank, POB 41067, Norfolk VA 23541
28256498                 EDI: PRA.COM
                                                                                   Feb 25 2021 02:58:00     Portfolio Recovery Associates, LLC, c/o The
                                                                                                            Roomplace, POB 41067, Norfolk VA 23541
28256560                 EDI: PRA.COM
                                                                                   Feb 25 2021 02:58:00     Portfolio Recovery Associates, LLC, c/o Walmart,
                                                                                                            POB 41067, Norfolk VA 23541
28052111              + EDI: PRA.COM
                                                                                   Feb 25 2021 02:58:00     Portfolio Recov Assoc, 120 Corporate Blvd Ste 1,
                                                                                                            Norfolk, VA 23502-4952
28052115              + EDI: RMSC.COM
                                                                                   Feb 25 2021 02:58:00     SYNCB/NTWK, PO Box 965036, Orlando, FL
                                                                                                            32896-5036
28052116                 EDI: RMSC.COM
                                                                                   Feb 25 2021 02:58:00     SYNCB/WALMART, PO Box 965024, Orlando,
                                                                                                            FL 32896-5024
28052122                 Email/Text: bankruptcytn@wakeassoc.com
                                                                                   Feb 25 2021 00:23:00     Wakefield & Associates, Inc., PO Box 50250,
                                                                                                            Knoxville, TN 37950-0250

TOTAL: 18


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
28294082        *+            Toyota Motor Credit Corporation, PO Box 9013, Addison, Texas 75001-9013
28052098        ##            Bay Area Credit Service, Bankruptcy Dept., 1901 W 10th Street, Antioch, CA 94509-1380

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 26, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 24, 2021 at the address(es) listed
below:
           Case 19-21088      Doc 57        Filed 02/26/21 Entered 02/26/21 23:16:45                             Desc Imaged
                                           Certificate of Notice Page 5 of 5
District/off: 0752-1                                     User: evelyng                                                       Page 3 of 3
Date Rcvd: Feb 24, 2021                                  Form ID: 309A                                                     Total Noticed: 41
Name                      Email Address
David M Siegel
                          on behalf of Debtor 1 Collette Anderson davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Frances Gecker
                          fgecker@fgllp.com fgecker@ecf.axosfs.com;csmith@fgllp.com;fgecker@iq7technology.com;ecf.alert+Gecker@titlexi.com

Marilyn O Marshall
                          courtdocs@chi13.com

Patrick S Layng
                          USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 4
